Exhibit 10.32

 

AMENDMENT

TO

AMENDED AND RESTATED 1997 LONG TERM INCENTIVE COMPENSATION PLAN

EFFECTIVE NOVEMBER 15, 2000

 

The Caremark Rx, Inc. Amended and Restated 1997 Long Term Incentive Compensation
Plan (the “Plan”) is hereby amended as follows:

 

1. Amendment Regarding Transferability of Nonqualified Stock Options.
Section 6.10(b) of the Plan is hereby amended by deleting Section 6.10(b) in its
entirety and substituting the following new Section 6.10(b) therefor:

 

(b) NONQUALIFIED STOCK OPTIONS. No NQSO granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Notwithstanding the
foregoing, to the extent not prohibited by any statute, rule or regulation
applicable to the Plan, the Options, or the registration with the Securities and
Exchange Commission of the Shares to be issued upon exercise of the Options, the
Committee may, in its discretion, authorize all or a portion of NQSOs granted to
a Participant to be on terms which permit transfer by such Participant to
(i) Immediate Family Members, (ii) a trust or trusts for the exclusive benefit
of such Immediate Family Members, or (iii) a partnership in which such Immediate
Family Members are the only partners, provided that (A) the Award Agreement
pursuant to which such Options are granted must be approved by the Committee,
and must expressly provide for transferability in a manner consistent with this
Section, and (B) subsequent transfers of transferred Options shall be prohibited
except those by will or the laws of descent and distribution. Following
transfer, any such Options shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, provided that for
purposes of this Plan, the term “Participant” shall be deemed to refer to the
transferee. The events of termination of employment shall continue to be applied
with respect to the original Participant, following which the Options shall be

 

1



--------------------------------------------------------------------------------

exercisable by the transferee only to the extent, and for the periods specified
in this Section 6.10. Notwithstanding the foregoing, should the Committee
provide that Options granted be transferable, the Company by such action incurs
no obligation to notify or otherwise provide notice to a transferee of early
termination of the Option. In the event of a transfer, as set forth above, the
original Participant is and will remain subject to and responsible for any
applicable withholding taxes upon the exercise of such Options.

 

2. Effective Date. The effective date of this Amendment shall be November 15,
2000.

 

3. Miscellaneous.

 

(a) Capitalized terms not otherwise defined herein shall have the meanings given
them in the Plan.

 

(b) Except as specifically amended hereby, the Plan shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to the Caremark Rx,
Inc. Amended and Restated 1997 Long Term Incentive Compensation Plan to be
executed as of the Effective Date.

 

CAREMARK RX, INC.

--------------------------------------------------------------------------------

Sara J. Finley, Corporate Secretary

 

2